Citation Nr: 9906971	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1973 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
appellant's claim for service connection for bilateral knee 
condition.


FINDINGS OF FACT

1.  In a decision issued in June 1977, the Board denied 
service connection for bilateral knee disorder on the basis 
that the evidence of record failed to show objective findings 
of bilateral knee disability.  That decision is final.

2.  Additional evidence since the Board's June 1977 decision 
is new and material as it includes competent medical opinion 
of the existence of bilateral knee disability.

3.  Competent medical evidence of a nexus between right knee 
disability and in- service injury has been submitted and, 
accordingly, a plausible claim for service connection for 
right knee disability has been submitted.

4.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's left knee 
disability and his active service and, accordingly, a 
plausible claim for service connection for left knee 
disability has not been submitted.


CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for 
bilateral knee disability in June 1977 and, accordingly, that 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1995); 38 C.F.R. § 20.1100 (1998).

2.  The evidence submitted by the appellant is new and 
material and serves to reopen his claim for service 
connection for bilateral knee disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for right knee 
disability is well grounded, and there is a further statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303 (1998).

4.  The claim for service connection for left knee disability 
is not well grounded, and there is no further statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Summary of facts and applicable law

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for 
bilateral knee disability.  He further claims that such 
evidence makes his claim for service connection plausible 
and, thus, warrants evaluation of the merits of his claim 
with consideration given to review of all the evidence of 
record.

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, the RO, 
in an October 1976 rating decision, originally denied the 
appellant's claim for service connection for bilateral knee 
injury.  The claim was further denied by a Board decision in 
June 1977, and this decision is final.  38 C.F.R. 
§ 20.1100(a) (1998).  In a rating decision dated in July 
1983, the RO purportedly "incorporated ... by reference" its 
October 1976 rating decision.  However, the RO did not 
adjudicate the bilateral knee injury claim in this decision 
nor did the RO's July 1983 notice of decision address the 
bilateral knee claim.  Accordingly, the Board, in its 
independent review of this case, finds that the appellant's 
claim for service connection for bilateral knee condition was 
last finally denied in the Board's June 1977 rating decision.  
As such, the Board will apply the new and material standard 
with respect to the adjudication of this claim.

As a general rule, once a claim has been disallowed by the 
Board, that claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995).  
However, if the appellant can thereafter present new and 
material evidence of the previously disallowed claim, then 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, No. 97-1534 (U.S. Vet.App. Feb. 17, 1999)(en banc); 
Winters v. West, No. 97-2180 (U.S. Vet.App. Feb. 17, 1999)(en 
banc).  First, it must be determined whether the appellant 
has submitted new and material evidence in support of 
reopening the claim.  Winters, at 4.  Evidence is new when it 
is not merely cumulative or redundant of other evidence 
previously of record.  Material evidence is evidence which 
bears directly and substantially upon the specific issue at 
hand, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); see also Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  If it is determined 
that new and material evidence has not been submitted, then 
the Board's analysis must end and the claim must be denied.  
Butler v. Brown, 9 Vet.App. 167, 171 (1996).

However, if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded.  Winters, at 
4.  For purposes of a well groundedness analysis, the 
credibility of the evidence is presumed.  Robinette v. Brown, 
8 Vet.App. 69, 75-76 (1995).  A well grounded claim for 
service connection requires evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 4; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the Board when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In this 
case, the Board, in its June 1977 decision, denied the 
appellant's claim on the basis that the evidence of record 
failed to show objective findings of bilateral knee 
disability.  Therefore, the issue currently before the 
Board's is whether the additional evidence submitted by the 
appellant since the Board decision in June 1977 is both new 
and material in that it tends to establish that a current 
bilateral knee disability exists.

Medical evidence which was previously of record included 
service medical records which showed treatment for twisted 
ankle in June 1974.  The appellant complained of aching, 
subpatellar, bilateral knee pain, greater on the right, in 
September 1974.  He reported a history of "'trick' or locked 
knee" during his separation examination dated in May 1975.  
At that time, the examiner noted "minor" problems with 
right knee but the lower extremities were clinically 
evaluated as "normal."  VA examination in September 1976 
recorded the appellant's subjective complaint of chronic 
bilateral knee pain upon walking, standing, exercising, 
bending and stooping.  However, there were no objective 
findings of knee abnormality.  Nonmedical evidence consisted 
solely of the appellant's contentions that he had a bilateral 
knee disability which began in service.

Nonduplicative medical evidence submitted since the Board's 
1977 denial includes VA examination in June 1983 which 
records the appellant's complaint of patellofemoral grinding 
and pain with deep knee bending.  However, physical 
examination was negative for audible or palpable crepitus or 
patella creeping.  VA examination in January 1985 revealed 
complaints referable to the left knee.  Examination showed a 
"BB size[d]" calcified subcutaneous nodule on the superior 
and lateral aspect of the right patella which was painful to 
palpation.  Otherwise, examination was unremarkable for 
disability of either knee.

A November 1996 letter from Robert O. Pohl, M.D., an 
orthopedic surgeon, reported a diagnosis of internal 
derangement of the left knee with medial meniscus tear.  The 
appellant reported recent history of left knee giving way 
which resulted in a fall.  He also reported history of left 
knee injury in approximately 1993 and complaint of 
"intermittent" symptoms in the left knee for several years.  
A January 1997 letter from Dr. Pohl indicated that 
arthroscopic procedure revealed chondral loose bodies in the 
left knee, grade III & IV stage chondromalacia of the femoral 
sulcus with a grade I-II chondromalacia of the medial and 
lateral tibial plateaus.  The appellant also complained of 
right knee pain which was mostly anterior but not as severe 
as the left.

Additionally, a November 1998 letter from R. Stephen Lucie, 
M.D., a general orthopedic surgeon, reported that the 
appellant underwent right knee patellar shave and lateral 
retinacular release for significant patellofemoral problems, 
both in the undersurface of the patella and in the 
intercondylar grooves.  He also had loose body removal.  Dr. 
Lucie reviewed the appellant's lay history of knee problems 
in service as well as "earlier" records which revealed 
complaint of bilateral patellofemoral- type symptoms and 
injury to the right ankle during service.  Physical 
examination of the appellant revealed some slight lateral 
laxity in the right ankle which Dr. Lucie attributed to an 
ankle sprain some time in the past.  Dr. Lucie felt as if the 
appellant's right knee was a continuation of his problems he 
had during service.  There was no evidence of acute right 
knee trauma, but there was evidence of progressive 
patellofemoral arthritis and chondromalacia.

Nonmedical evidence included two lay statements submitted by 
the appellant's fellow servicemates which attested to the 
fact that the appellant was put on crutches during service 
due to ankle and knee injury.  Additionally, the appellant 
and his wife presented testimony regarding the appellant's 
bilateral knee disability in a December 1998 appearance 
before the Travel Board at the St. Petersburg, RO.  The 
appellant testified that he first injured his knees during 
active service, and that he had had chronic symptomatology, 
to include pain, grinding and catching, since the in- service 
injury.  He also commented that his bilateral knee disability 
was not diagnosed until magnetic resonance imaging (MRI) was 
conducted.  He had undergone recent surgery on both knees.  
His wife, who had known him for 5 years, testified to her 
observation of her husband's chronic bilateral knee problems.

II.  New and material - Right knee

The Board finds that the above- mentioned evidence 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for right knee disability.  
As indicated above, the Board, in its June 1977 decision, 
denied the appellant's claim of service connection for right 
knee disability on the basis that that the evidence of record 
failed to show objective findings of a right knee disability.  
Clearly, the letter submitted by Dr. Lucie establishes the 
existence of a current right knee disability.  Additionally, 
Dr. Lucie relates the appellant's right knee disability to 
his in- service problems.  Such opinion was made with review 
and discussion of the appellant's service medical records, 
although the opinion did not reflect review of VA examination 
findings of no objective evidence of right knee disability in 
1976 and 1983.  Nonetheless, the Board finds that the 
appellant's claim is well grounded.  As addressed in the 
remand appended to this decision, due process considerations 
require that the RO adjudicate this claim on the merits prior 
to further consideration by the Board.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).

III.  New and material - Left knee

The Board also finds that the above- mentioned evidence 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for left knee disability.  
As indicated above, the Board, in its June 1977 decision, 
denied the appellant's claim of service connection for left 
knee disability on the basis that the evidence of record 
failed to show objective findings of a left knee disability.  
The letters submitted by Dr. Pohl clearly establishes the 
existence of a current left knee disability.

Nonetheless, upon reviewing the pertinent evidence, the Board 
finds that the appellant's claim of service connection for 
left knee disability is not well grounded.  Examinations of 
the left knee during service, as well as VA examinations of 
the left knee in 1976, 1983 and 1985, failed to detect any 
objective evidence of left knee disability.  It is not until 
the 1996 letter from Dr. Pohl that a diagnosable left knee 
condition is established.  The letter submitted by Dr. Pohl 
also records the appellant's report of knee injury in 
approximately 1993 with complaint of "intermittent" left 
knee symptoms for "several" years.  There is no competent 
medical evidence of record which shows a causal connection, 
or nexus, between the appellant's in- service complaint of 
left knee pain and his current disability.

The appellant is of the opinion that he incurred a left knee 
disability during service.  During his appearance before the 
Travel Board, he commented that his left knee disability was 
not detected earlier because no MRI examination had been 
conducted.  His lay statements, speaking as they do to 
questions of medical fact and causation, are insufficient to 
support a claim for service connection.  Grottveitt, 5 
Vet.App. at 93.  He has provided testimony to continuity of 
symptomatology, but he has not provided medical opinion from 
a qualified medical doctor showing a link, or nexus, between 
his current left knee disability and his period of active 
service.  See Johnson v. Brown, 8 Vet.App. 423 (1995); see 
also Savage v. Gober, 10 Vet.App. 488, 497 (1997) (medical 
expertise required to relate a current disability 
etiologically to post- service symptoms).  Because the 
appellant has failed to present competent evidence that his 
current left knee disability is causally related to active 
service, the claim, accordingly, is not well grounded, and 
must be denied.  See Edenfield v. Brown, 8 Vet.App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant has 
not referenced any existing evidence which arguably would 
well ground the claim, and, therefore, VA has no further duty 
under 38 U.S.C.A. § 5103(a).

Additionally, the Board recognizes that it has decided this 
case under the newly enunciated principles set forth in 
Hodge, Elkins and Winters which have not been addressed by 
the RO.  However, as indicated in Winters, where it is clear 
that a claimant has not met the burden under 38 U.S.C.A. 
§ 5107(a) to submit a well grounded claim, a remand would 
unnecessarily impose additional burdens on VA without the 
possibility of any benefits flowing to the claimant. Winters, 
at 7; see also Soyini v. Derwinski, 1 Vet.App. 540 (1991); 
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Or, in other words, 
a remand in this case would be inconsistent with the 
principle that the law does not require a "useless act" 
since, in the absence of a well grounded claim, the appellant 
cannot prevail on his claim as a matter of law.  Winters, at 
5-7.  Accordingly, the Board is of the opinion that no 
harmful prejudicial error falls upon the appellant in the 
Board's resolution of this claim.


ORDER

The claim for service connection for right knee disability is 
reopened, and a well grounded claim has been submitted.

The claim for service connection for left knee disability is 
reopened, but a plausible claim for service connection for 
left knee disability as not been presented and the claim must 
be denied.


REMAND

In view of the fact that the Board has reopened the claim for 
service connection for right knee disability and found the 
claim well grounded, it will be incumbent upon the RO to 
review the entire evidentiary record and readjudicate the 
appellant's claim in accordance with the regulatory and 
statutory procedures that govern the adjudication of well 
grounded claims prior to any further consideration by the 
Board.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  
However, it is the opinion of the Board that additional 
evidentiary development, in the form of a VA orthopedic 
evaluation of the nature and etiology of the appellant's 
current right knee disability, is necessary before this case 
is readjudicated by the RO.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain all records of the appellant's current 
treatment for the right knee which are not 
associated with the claims file, to include his 
complete medical records from R. Stephen Lucie, 
M.D and Robert O. Pohl, M.D and from the VA 
Outpatient Clinic at Jacksonville.

2.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
examination by an orthopedic specialist for the 
purpose of determining the nature and etiology of 
his right knee disability.  The examiner should 
review the contents of the claims file and obtain 
relevant history from the appellant.  Following 
the examination, the examiner should express 
opinion on the following questions:  (1) What is 
the diagnosis, or diagnoses, of the appellant's 
right knee disability? and (2) Is it at least as 
likely as not that his right knee disability had 
its onset in service, or alternatively, was caused 
by right knee or ankle injury treated in service?  
The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a copy 
of this remand should be made available to the 
examiner.

3.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

5.  After completion of the above- referenced 
development, the RO should adjudicate the reopened 
and well grounded claim of service connection for 
right knee disability.  In so doing, the RO should 
consider all of the evidence of record, including 
any additional medical evidence obtained by the RO 
pursuant to this remand.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



- 12 -


- 1 -


